             Case 2:17-cv-00495-JD Document 190 Filed 10/05/18 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


EDDYSTONE RAIL COMPANY, LLC,                     :
           Plaintiff/Counter-defendant,          :
                                                 :
     v.                                          :
                                                 : No. 2:17-cv-00495-RK
JULIO RIOS and JEREMY GAMBOA,                    :
BRIDGER LOGISTICS, LLC,                          :
FERRELLGAS PARTNERS, L.P., and                   :
FERRELLGAS, L.P. et al.,                         :
             Defendants,                         :
                                                 :
BRIDGER LOGISTICS, LLC,                          :
FERRELLGAS PARTNERS, L.P., and                   :
FERRELLGAS, L.P.,                                ::
           Defendants/
           Counterclaimants



              THE ADDITIONAL ENTITY DEFENDANTS’ MOTION TO DISMISS
             FOR LACK OF PERSONAL JURISDICTION AND BRIEF IN SUPPORT

          Defendants Bridger Administrative Services, II, LLC, Bridger Marine, LLC, Bridger Rail

Shipping, LLC, Bridger Real Property, LLC, Bridger Storage, LLC, Bridger Swan Ranch, LLC,

Bridger Terminals, LLC, Bridger Transportation, LLC, Bridger Leasing, LLC, Bridger Energy,

LLC, Bridger Lake, LLC, J.J. Liberty, LLC, and J.J. Addison Partners, LLC (collectively, the

“Additional Entity Defendants”), pursuant to Fed. R. Civ. P. 12(b)(2), hereby move the Court

to dismiss the First Amended Complaint of Plaintiff Eddystone Rail Company, LLC (“ERC” or

“Plaintiff”) as asserted against the Additional Entity Defendants for lack of personal jurisdiction.

                                        INTRODUCTION

          As the plaintiff, ERC bears the burden of establishing personal jurisdiction over each of

the Additional Entity Defendants, first by alleging in its complaint sufficient minimum contacts

with the state of Pennsylvania, and then proving such contacts by a preponderance of the

                                                  1
12214840.4
             Case 2:17-cv-00495-JD Document 190 Filed 10/05/18 Page 2 of 12




evidence. Here, despite having already conducted extensive discovery with ample opportunity to

pin down its jurisdictional bases for adding the Additional Entity Defendants to this suit, ERC’s

First Amended Complaint (the “Complaint”) does not even attempt to show personal

jurisdiction over the Additional Entity Defendants. The vague allegations in the Complaint

regarding these defendants does not reveal any contact with Pennsylvania, let alone the level of

contact that would be required to satisfy constitutional strictures governing the exercise of

personal jurisdiction.

         As explained below, the Court should dismiss the Complaint against the Additional

Entity Defendants for lack of personal jurisdiction because (1) ERC has failed to allege sufficient

contacts with the State of Pennsylvania on the part of the Additional Entity Defendants; (2) any

attempt by ERC to rely on an alter-ego theory to establish jurisdiction over the Additional Entity

Defendants would be meritless, as a parent company’s contacts cannot be imputed to a

subsidiary; and (3) any request by ERC for leave to amend to add the necessary jurisdictional

allegations should be denied as, after extensive litigation and investigation, there is no excuse for

ERC’s failure to plead the requisite facts in the first instance.

                                       LEGAL STANDARD

         Before a court may exercise personal jurisdiction, the “Due Process Clause of the

Fourteenth Amendment requires that nonresident defendants have ‘certain minimum contacts

within the [forum state]’ so that defending the suit ‘does not offend traditional notions of fair

play and substantial justice.’” Rodriguez v. City of Philadelphia, 2017 WL 4957868, at *6 (E.D.

Pa. Oct. 31, 2017) (citing Int'l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). Such

“minimum contacts” are required to ensure that a defendant has “‘fair warning’” that it may be




                                                   2
12214840.4
             Case 2:17-cv-00495-JD Document 190 Filed 10/05/18 Page 3 of 12




subject to suit in a state before being haled into court there. Rodriguez, 2017 WL 4957868, at *6

(citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985)).

         There are two types of minimum contacts that will give rise to personal jurisdiction, and

thus “two types of personal jurisdiction: general jurisdiction and specific jurisdiction.”

Rodriguez, 2017 WL 4957868, at *6. General jurisdiction allows for the exercise of personal

jurisdiction even where the defendant’s “contacts with the state [] are unrelated to the cause of

action.” It’s All Wireless, Inc. v. Woot, Inc., 2012 WL 3887041, at *1 (E.D. Pa. Sept. 7, 2012).

The standard for establishing general jurisdiction is “demanding,” as “due process requires the

plaintiff to demonstrate that the non-resident defendant’s contacts with Pennsylvania were

‘continuous and systematic.’” It’s All Wireless, 2012 WL 3887041, at *1.

         The Supreme Court has repeatedly held that a corporation’s place of incorporation and

principal place of business are the paradigm bases for general jurisdiction. Daimler AG v.

Bauman, 134 S. Ct. 746, 760 (2014) (no general personal jurisdiction over nonresident defendant

in California suit); see also Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,

924 (2011) (no general jurisdiction over foreign subsidiaries). “Those affiliations have the virtue

of being unique—that is, each ordinarily indicates only one place—as well as easily

ascertainable.”    Daimler, 134 S. Ct. at 760.       General jurisdiction may exist beyond these

paradigm “all-purpose forums,” but only in rare instances where the corporation’s affiliations

with the forum state “are so ‘continuous and systematic’ as to render [it] essentially at home in

the forum State.” Id. at 761 (quoting Goodyear, 564 U.S. at 919) (granting motion to dismiss).

         In order for the Court to exercise specific jurisdiction, “the suit must aris[e] out of or

relat[e] to the defendant’s contacts with the forum.” Bristol-Myers Squibb Co. v. Superior Ct. of

Cal., San Francisco Cnty., 137 S. Ct. 1773, 1780 (2017) (citation omitted). “When there is no



                                                 3
12214840.4
             Case 2:17-cv-00495-JD Document 190 Filed 10/05/18 Page 4 of 12




such connection, specific jurisdiction is lacking[,] regardless of the extent of a defendant’s

unconnected activities in the State.” Bristol-Myers Squibb, 137 S. Ct. at 1781 (citing Goodyear,

564 U.S. at 931 n.6). Thus, specific jurisdiction “may be found where the plaintiff’s claim is

related to or arises out of the defendant’s contacts with the forum, and the defendant had the

minimum contacts with the forum necessary for the defendant to have reasonably anticipate[d]

being haled into court there.” It’s All Wireless, 2012 WL 3887041, at *1 (citation omitted). To

satisfy this standard, there must be “‘some act by which the defendant purposely availed itself of

the privilege of conducting business within the forum State, thus invoking the protection and

benefits of its laws.’” Capitol Ins. Co. v. Dvorak, 2010 WL 4290059, at *2 (E.D. Pa. Oct. 29,

2010) (citing World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)). Further,

“jurisdiction must be the result of intentional contact, not mere ‘random, fortuitous, or

attenuated’ acts.” Rodriguez, 2017 WL 4957868, at *6 (citing BP Chems. Ltd. v. Formosa

Chem. & Fibre Corp., 229 F.3d 254, 259 (3d Cir. 2000)).

         Even if a court finds such specific contacts, a court must also decide whether exercising

specific jurisdiction “comport[s] with fair play and substantial justice.” It’s All Wireless, 2012

WL 3887041, at *1 (citation omitted). In other words, “‘even if a defendant has the requisite

minimum contacts with the forum state, other factors may militate against exercising

jurisdiction.’” Capitol Ins. Co., 2010 WL 4290059, at *2 (citing Burger King, 471 U.S. at 476).

         Particularly important to this case, the “burden of establishing [that] jurisdiction is proper

rests with the plaintiff.” It’s All Wireless, 2012 WL 3887041, at *1. Satisfying this burden

requires more than mere “general averments in the complaint or unsupported statements” in an

opposition brief. Id. Rather, “‘once the defendant raises the question of personal jurisdiction,

the plaintiff bears the burden to prove, by a preponderance of the evidence, facts sufficient to



                                                   4
12214840.4
             Case 2:17-cv-00495-JD Document 190 Filed 10/05/18 Page 5 of 12




establish personal jurisdiction.’” Capitol Ins., 2010 WL 4290059, at * 2. To do so, the plaintiff

must submit “sworn affidavits or other competent evidence.” Id.; see also It’s All Wireless, 2012

WL 3887041, at *1 (The plaintiff “must establish[] with reasonable particularity sufficient

contacts between the defendant and the forum state, by providing jurisdictional facts supported

by affidavits or competent evidence.”). The plaintiff may not “rely on the bare pleadings alone

in order to withstand a defendant’s Rule 12(b)(2) motion to dismiss for lack of in personam

jurisdiction.” Capitol Ins., 2010 WL 4290059, at *2.

                                           ARGUMENT

I.       ERC HAS FAILED TO ALLEGE SUFFICIENT CONTACTS WITH THE STATE
         OF PENNSYLVANIA BY THE ADDITIONAL ENTITY DEFENDANTS.

         Here, despite extensive discovery, ERC has failed to include in its Complaint any

allegations whatsoever demonstrating that the Court may constitutionally exercise personal

jurisdiction over the Additional Entity Defendants.       Indeed, apparently emboldened by the

Court’s denial of prior motions to dismiss filed by other defendants, ERC does not even attempt

to plead a basis for either specific or general jurisdiction over the Additional Entity Defendants.

         As an initial matter, ERC’s own allegations demonstrate that all of the thirteen Additional

Entity Defendants are nonresidents, as none of them is organized under Pennsylvania law or

maintains its corporate headquarters in Pennsylvania. (Dkt. 182, ¶¶ 18–30). Moreover, the

Complaint otherwise fails to include any allegations that would tend to show either type of

required minimum contacts that might give rise to personal jurisdiction. First, there is no

suggestion whatsoever of the “continuous and systematic” contact that would be required to

justify the exercise of general jurisdiction.     Second, as to specific jurisdiction, the scant

allegations directed to the Additional Entity Defendants do not reveal any specific contact with

Pennsylvania, let alone contact giving rise to ERC’s claims.


                                                  5
12214840.4
             Case 2:17-cv-00495-JD Document 190 Filed 10/05/18 Page 6 of 12




         Indeed, nine of the thirteen Additional Entity Defendants are referred to only in group

form, either through ERC’s factually inaccurate and self-serving shorthand (the “Additional

Fraudulent Transfer Recipient Subsidiaries”) or alongside the rest of the Additional Entity

Defendants as part of vague, general allegations. There are only eight such allegations, and they

do not show any contact with Pennsylvania by any of the nine Additional Entity Defendants:

        At Paragraphs 18 – 30, ERC introduces the parties and names each of the Additional

         Entity Defendants one by one, making clear that each of the Additional Entity Defendants

         is a nonresident;

        At Paragraph 33, ERC individually names each of the Additional Entity Defendants, but

         generally alleges, concerning the group as a whole, that the Additional Entity Defendants

         are part of a “series” of companies “with the name ‘Bridger,’” and that such companies

         are purportedly “headed by the [] same people and share[] employees;”

        At Paragraph 34, ERC again individually names each of the Additional Entity

         Defendants, but it merely generally alleges that each of the Additional Entity Defendants

         is or was a subsidiary of Bridger Logistics, LLC;

        In Paragraph 43, ERC generally alleges that “there were no written contracts between

         Bridger Marketing, Bridger Logistics, and BTS or any of the Additional Fraudulent

         Transfer Recipient Subsidiaries;”

        In Paragraph 56, ERC generally alleges that “Defendants Rios, Gamboa, Bridger

         Logistics, and FGP [purportedly] caused BTS to forgive millions of dollars in accounts

         receivable that it was owed by other Bridger Logistics and FGP affiliates, including the

         Additional Fraudulent Transfer Recipient Subsidiaries;”




                                                 6
12214840.4
             Case 2:17-cv-00495-JD Document 190 Filed 10/05/18 Page 7 of 12




        At Paragraph 65, ERC again individually names each of the Additional Entity

         Defendants, but generally claims as to all of them that “BTS engaged in a series of

         intercompany transactions by which it transferred” assets to the Additional Entity

         Defendants;

        In Paragraph 68, ERC once again generally alleges that “Defendants Rios, Gamboa,

         Bridger Logistics, and FGP [purportedly] caused BTS to forgive millions of dollars in

         accounts receivable that it was owed by other Bridger Logistics and FGP affiliates,

         including the Additional Fraudulent Transfer Recipient Subsidiaries;” and, lastly,

        In Paragraph 69, ERC generally alleges that “BTS’s revenue and profits were re-directed

         to Bridger Logistics, Bridger Rail Shipping, [and] the other Additional Fraudulent

         Transfer Recipient Subsidiaries.”

(Dkt. 182, ¶¶ 18 – 30, 33, 34, 43, 56, 65, 68, 69.) Again, none of these allegations shows any

contact at all with the state of Pennsylvania, let alone the “continuous and systematic” contact

required for general jurisdiction, or a specific contact giving rise to ERC’s claims, as would be

required for specific jurisdiction.

         ERC at least makes specific allegations as to the other four Additional Entity

Defendants—Bridger Swan Ranch, LLC, Bridger Real Property, LLC, Bridger Terminals, LLC,

and Bridger Rail Shipping, LLC—but such allegations do nothing to show the requisite

minimum contacts with Pennsylvania:

        As to Bridger Swan Ranch, LLC, ERC alleges in Paragraph 67 that BTS transferred “the

         Swan Ranch transloading facility” and an associated agreement to Bridger Swan Ranch,

         LLC; ERC does not allege that this facility is located in Pennsylvania or that the




                                                 7
12214840.4
             Case 2:17-cv-00495-JD Document 190 Filed 10/05/18 Page 8 of 12




         referenced agreement is performed in whole or in part in Pennsylvania (and indeed they

         are not), or otherwise explain how this constitutes a contact with Pennsylvania;

        As to Bridger Real Property, LLC, ERC alleges in Paragraph 67 that “BTS granted

         Bridger Real Property, LLC, title to 15 acres of land in Laramie County, Wyoming;”

         ERC does not allege or explain how this constitutes a contact with Pennsylvania;

        As to Bridger Terminals, LLC, ERC alleges in Paragraph 67 that “BTS transferred tens of

         millions of dollars’ worth of assets to Bridger Terminals, LLC,” but ERC does not

         identify what these assets supposedly are, or how they, or this alleged transaction,

         supposedly create any contact with Pennsylvania; and

        As to Bridger Rail Shipping, LLC, ERC alleges in three places that Bridger Rail

         Shipping, LLC received some of the revenues from a crude oil supply arrangement with a

         refinery located in Pennsylvania (Monroe Energy LLC), and that Bridger Rail Shipping,

         LLC purportedly funded some of the payments to ERC under the Rail Services

         Agreement between BTS and ERC (Dkt. 182, ¶¶ 57, 65, 69); as this Court has

         recognized, however, merely dealing with (or even causing harm to) a party that the

         defendant knows has its “principal place of business [] located in the forum would be

         insufficient” to create personal jurisdiction; rather, the plaintiff must show that the

         defendant “expressly aim[ed] his conduct at” the forum state, Capitol Ins., 2010 WL

         4290059, at *3 (citing IMO Indus., Inc. v. Kikert AG, 155 F.3d 254, 256 (3d Cir. 1998).

(Dkt. 182, ¶ 67.)

         In sum, none of ERC’s allegations regarding the Additional Entity Defendants shows the

requisite minimum contacts necessary for the constitutional exercise of personal jurisdiction.




                                                  8
12214840.4
             Case 2:17-cv-00495-JD Document 190 Filed 10/05/18 Page 9 of 12




II.      ANY ATTEMPT BY ERC TO RELY ON AN ALTER-EGO THEORY TO
         ESTABLISH  JURISDICTION  OVER  THE ADDITIONAL  ENTITY
         DEFENDANTS WOULD BE MERITLESS.

         To the extent that ERC tries to avoid the jurisdictional shortcomings of its pleading by

relying on an alter-ego theory, this too would fail. As an initial matter, ERC has asserted alter

ego allegations against only one of the Additional Entity Defendants—Bridger Rail Shipping,

LLC. (Dkt. 182, p. 20, ¶¶ 77–86.) Thus, ERC could not possibly rely on an alter-ego theory as

to any of the other twelve Additional Entity Defendants.

         In any case, here, any alter-ego theory of personal jurisdiction would fail as to Bridger

Rail Shipping, LLC or any of the other Additional Entity Defendants. This is because any such

theory necessarily is premised on imputing a parent entity’s alleged contacts to a subsidiary, i.e.,

using one or more of Bridger Logistics, LLC’s, Ferrellgas, L.P.’s, or Ferrellgas Partners, L.P.’s

alleged contacts with Pennsylvania to establish personal jurisdiction over their present or former

subsidiaries, the Additional Entity Defendants. While some courts have recognized that an alter-

ego theory may be used to try to impute a subsidiary’s contacts to a parent, the converse is not

allowed. As the Tenth Circuit has aptly explained:

         When one defendant completely controls another, the latter’s contacts with the
         forum may fairly be imputed or attributed to the former. . . . In such situations,
         attribution of contacts to the [controlling] individual defendant merely reflects the
         reality that, although the contacts were ostensibly those of the corporation, the
         true actor was the individual. The same situation obtains in those cases holding a
         corporate parent to answer for conduct within the forum carried out by an alter
         ego subsidiary.
         But the rationale of these cases does not support the proposition that, because the
         court has jurisdiction over a parent corporation or dominating individual, without
         more, it has jurisdiction over the alter ego corporation. The dominated corporation
         does not direct and control its dominating corporate or individual alter ego.
         Accordingly, it is unfair to impute to the dominated corporation the forum
         contacts of its alter ego. . . . [The alter ego defendants] have, as much as any
         other defendant, a constitutionally protected liberty interest in not being subject to
         the binding judgments of a forum with which [they have] established no
         meaningful contacts, ties, or relations.

                                                   9
12214840.4
             Case 2:17-cv-00495-JD Document 190 Filed 10/05/18 Page 10 of 12




Home-Stake Prod. v. Talon Petroleum, 907 F.2d 1012, 1020–21 (10th Cir. 1990) (internal

quotation marks and citations omitted).

         Numerous courts in other federal circuits have followed the Tenth Circuit’s reasoning.

See, e.g., Thomas Global Group L.L.C. v. Watkins, 2016 WL 3946774, at *3 (D.N.J. July 19,

2016) (“The Tenth Circuit’s reasoning is sound, and therefore this Court rejects Plaintiff’s theory

of alter ego jurisdiction in this case.”); Quantum Sail Design Group, LLC v. Jannie Reuvers

Sails, Ltd., 2014 WL 266409, at * 6–7 (W.D. Mich. Jan. 23, 2014) (applying Home-Stake

rationale, and deeming it “persuasive”); RMS Titanic, Inc. v. Zaller, 978 F. Supp. 2d 1275, 1302

(N.D. Ga. 2013) (“The Court finds this reasoning sound, and rejects Plaintiffs’ argument that

personal jurisdiction exists over [defendants] simply because these entities may be alter egos of

[another defendant].”); Mewbourne v. Cheytac, USA, LLC, 2013 WL 1346569, at *7 (N.D. Ala.

Mar. 29, 2013) (“The court finds the reasoning in Home-Stake persuasive.”).

         So too should this Court. Any attempt by ERC to impute any of Bridger Logistics,

LLC’s, Ferrellgas, L.P.’s, or Ferrellgas Partners, L.P.’s alleged Pennsylvania contacts to the

Additional Entity Defendants should be rejected as a matter of law.

III.     ANY REQUEST BY ERC FOR LEAVE TO AMEND SHOULD BE DENIED.

         The purpose of allowing parties to amend pleadings is to “enabl[e] a party to assert

matters that were overlooked or were unknown at the time the original pleading was filed.”

Rehabilitation Inst. of Pittsburgh v. Equitable Life Assur. Soc. of U.S., 131 F.R.D. 99, 101 – 02

(W.D. Pa. 1990) (citing 6 C. Wright & A. Miller, Federal Practice and Procedure § 1473).

Thus, although “leave to amend shall be freely given when justice so requires,” a court “may

withhold leave to amend if the moving party knew the facts” on which a claim is “based at the

time of the original pleading and no excuse exists for the failure to plead them.” Id.; see also

Priestly v. Am. Airlines, Inc., 1991 WL 64459, at * (S.D.N.Y. Apr. 12, 1991) (“[L]eave to amend

                                                10
12214840.4
             Case 2:17-cv-00495-JD Document 190 Filed 10/05/18 Page 11 of 12




may be denied where the moving party knows or should have known of the facts upon which the

proposed amendment is based, but failed to include them in the original pleading.”).

         Here, ERC has had an extended period in which to conduct discovery in this matter and

otherwise investigate its purported bases for asserting claims in this forum against the Additional

Entity Defendants. Any request for leave to amend should be denied.

                                           CONCLUSION

         ERC has failed to meet its burden to establish personal jurisdiction over the Additional

Entity Defendants, as its Complaint does not allege sufficient contacts with Pennsylvania.

Further, any attempt to use the alleged contacts of the Additional Entity Defendants’ parent

companies (former parent companies, in some cases) to establish jurisdiction fails as a matter of

law. For these reasons, the Additional Entity Defendants respectfully ask the Court to enter an

order ruling that it lacks personal jurisdiction over the Additional Entity Defendants, and

dismissing the First Amended Complaint in its entirety and with prejudice as to the Additional

Entity Defendants. Further, leave to amend should be denied, as ERC has no excuse for its

failure to properly allege jurisdiction in the first instance.



         Dated: October 5, 2018

                                                Respectfully submitted,

                                                 /s/ Richard L. Scheff
                                                Richard L. Scheff (I.D. No. 35213)
                                                Michael C. Witsch (I.D. No. 313884)
                                                ARMSTRONG TEASDALE, LLP
                                                1500 Market Street
                                                12th Floor, East Tower
                                                Philadelphia, PA 19102
                                                Telephone: (215) 246-3469
                                                Facsimile: (215) 569-8228
                                                rlscheff@armstrongteasdale.com
                                                mwitsch@armstrongteasdale.com

                                                   11
12214840.4
             Case 2:17-cv-00495-JD Document 190 Filed 10/05/18 Page 12 of 12




                                              Lawrence G. Scarborough (Admitted Pro Hac Vice)
                                              BRYAN CAVE LEIGHTON PAISNER LLP
                                              1290 Avenue of the Americas
                                              New York, New York 10104
                                              Telephone: (212) 541-2000
                                              Facsimile: (212) 541-4630
                                              lgscarborough@bclplaw.com
                                              Jacob A. Kramer (Admitted Pro Hac Vice)
                                              BRYAN CAVE LEIGHTON PAISNER LLP
                                              1155 F Street, NW
                                              Washington, D.C. 20004
                                              Telephone: (202) 508-6000
                                              Facsimile: (202) 508-6200
                                              jake.kramer@bclplaw.com
                                              Brian C. Walsh (Admitted Pro Hac Vice)
                                              Alicia Ragsdale Olszeski (Admitted Pro Hac Vice)
                                              BRYAN CAVE LEIGHTON PAISNER LLP
                                              211 North Broadway, Suite 3600
                                              St. Louis, Missouri 63102
                                              Telephone: (314) 259-2000
                                              Facsimile: (314) 259-2020
                                              brian.walsh@bclplaw.com
                                              ali.ragsdale@bclplaw.com
                                              Sarah L. Hartley (Admitted Pro Hac Vice)
                                              BRYAN CAVE LEIGHTON PAISNER LLP
                                              1700 Lincoln Street, Suite 4100
                                              Denver, Colorado 80203
                                              Telephone: (303) 861-7000
                                              Facsimile: (303) 866-0200
                                              sarah.hartley@bclplaw.com


                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 5, 2018, the foregoing was filed with the Court’s

electronic filing system, which sent electronic notice to all counsel of record.


                                              /s/ Michael C. Witsch
                                              Counsel for Defendant




                                                 12
12214840.4
